Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In the claims: Amend claim 10
Pg. 22, claim 10, line 1; replace the word “claim” with “claim 1”.

Verbal authorization for this examiner’s amendment was given in a telephonic interview with Andrew Wilford on 03/03/2022.
The examiner amendment is a minor change to the dependent claim 10 that has been amendment so as to depend from the independent “claim 1”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the claimed invention set forth, including that of:

A door-operating assembly comprising: a first subassembly having a first housing, a first magnet, a first sleeve carrying the first magnet and rotatable in the first housing about a first axis, a first actuator for rotating the first sleeve about the first axis, and a first rotation limiter restricting rotation of the first sleeve and magnet; and a second subassembly having a second housing, a second magnet, a second sleeve carrying the second magnet and rotatable in the second housing about a second axis, a second actuator for rotating the second sleeve about the second axis, and a second rotation limiter restricting rotation of the second sleeve and magnet, the magnets in a first functional position repelling each other and pushing the respective sleeves axially away from each other such that the first rotation limiter is effective in a first rotation direction on the first sleeve and the second rotation limiter is effective in a second rotation direction on the second sleeve, the magnets in a second functional position attracting each other and pulling the sleeves axially toward each other such that the first rotation limiter is effective against the first rotation direction on the first sleeve and the second rotation limiter is effective against the second rotation direction on the second sleeve.”

Although the prior art made of record Heald R. (EP-2527573-A1) is considered the closest to the invention and teaches a hold back latch for the attachment of two wings that discloses the following structural limitations a first and second subassembly, a first and second housing, a first and second magnet, a first and second actuator, a first and second rotation limiter, a first and second axis, a first and second functional position. Additionally, the prior art made of record, including Heald R. (EP-2527573-A1), teaches the following functions of the claimed limitations “a first actuator for rotating”, “a first rotation limiter restricting rotation”, “a second actuator for rotating”, “a second rotation limiter restricting rotation”, “the Heald R. (EP-2527573-A1), fails to teach the structural limitations “a first sleeve” and “ a second sleeve” and fails to teach the following structural interaction among the claimed limitations “a first sleeve carrying the first magnet and rotatable in the first housing”, “rotating the first sleeve”, “restricting rotation of the first sleeve”, “a second sleeve carrying the second magnet and rotatable in the second housing”, “rotating the second sleeve”, “restricting rotation of the second sleeve”, “pushing the respective sleeves axially away from each other”, “the first rotation limiter is effective in a first rotation direction on the first sleeve and the second rotation limiter is effective in a second rotation direction on the second sleeve”, “pulling the sleeves axially toward each other such that the first rotation limiter is effective against the first rotation direction on the first sleeve and the second rotation limiter is effective against the second rotation direction on the second sleeve”.

Although the prior art made of record, including Patrick S Grossman et al. (WO-2017181072-A1), teaches a door assembly for selectively interlocking opposing doors that discloses most of the claimed limitations including “first sleeve” and “second sleeve” and most of the claimed structural interaction among the claimed limitations. But the prior art made of record, including Patrick S Grossman et al. (WO-2017181072-A1), fails to teach “and pushing the respective sleeves axially away from each other”, “and pulling the sleeves axially toward each other”.

Additionally, the prior art made of record, including William N. Gallas et al. (US-20070007775-A1), teaches a rotatable bipolar phased magnetic locking system for a door that includes some of the claimed limitations and the claimed structural interaction among the claimed limitations. But the prior art made of record, including William N. Gallas et al. (US-20070007775-A1), fails to teach the structural limitations “a second the magnets in a first functional position repelling each other and pushing the respective sleeves axially away from each other”, “the second rotation limiter is effective in a second rotation direction on the second sleeve, the magnets in a second functional position attracting each other and pulling the sleeves axially toward each other”, and “the second rotation limiter is effective against the second rotation direction on the second sleeve.”

furthermore, the prior art made of record, including Larry W. Fullerton et al. (US-8016330-B2), teaches a magnetic lock for a door that includes two magnets in addition to some of the claimed limitations and some of the claimed structural interaction. But the prior art made of record, including Larry W. Fullerton (US-8016330-B2), fails to teach the structural limitations “a first sleeve”, “a second sleeve”, rotatable second magnet, “second actuator”, and “a second rotation limiter”. Additionally, the prior art made of record, including Larry W. Fullerton (US-8016330-B2), fails to teach the following structural interaction among the claimed limitations “the magnets in a first functional position repelling each other and pushing the respective sleeves axially away from each other”, “the second rotation limiter is effective in a second rotation direction on the second sleeve, the magnets in a second functional position attracting each other and pulling the sleeves axially toward each other”, and “the second rotation limiter is effective against the second rotation direction on the second sleeve.”

Sanchez Giraldez et al. (US-20120131967-A1), teaches most of the claimed limitations including a first and second subassembly, a first and second housing, a first and second magnet, “a first sleeve”, a first and second actuator, a first and second rotation limiter, and a first and second axis. But the prior art made of record, including Sanchez Giraldez et al. (US-20120131967-A1), fails to teach the structural limitation “a second sleeve” and its structural interaction among the claimed limitations, as follows: “a second sleeve carrying the second magnet and rotatable in the second housing”, “the magnets in a first functional position repelling each other and pushing the respective sleeves axially away from each other”, “the magnets in a second functional position attracting each other and pulling the sleeves axially toward each other”, and “the second rotation limiter is effective against the second rotation direction on the second sleeve.”

The examiner can find no motivation to modify the magnetic locks of Heald R. (EP-2527573-A1), Patrick S Grossman et al. (WO-2017181072-A1), William N. Gallas et al. (US-20070007775-A1), Larry W. Fullerton et al. (US-8016330-B2), and Sanchez Giraldez et al. (US-20120131967-A1), without employing improper hindsight reasoning and without destroying the intended structure and operation of their devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Joerg Ellefred (US-20200226890-A1) teaches a magnetic door operating assembly with a status indicator. Including two magnets that are rotatable about an axis between a first functional position and a second functional position. The invention aims to provide an improved door-operating and display assembly.
Joerg Ellefred (US-20200224455-A1) a magnetic door lock with a magnetically operable latch that includes a magnetically repellable and attractable latch element. The invention aims to provide an improved magnetic lock that performs over long spacings without unwanted side effects.
Leslie C. Hoffman (US-6640398-B2) teaches a magnetic clasp for securing the opposite ends of chains and other jewelry. including two elongated cylindrical bodies, two flanges, two disc-shaped magnets, housings, holders, each of the body members are arranged so that a common magnetic field selectively secures a first element to a second element. The design provides for an easy-to-manipulate and secure clasp that does not detract from but adds to the appearance and value of a necklace.
Eino W. Pelto (US-3837195-A) teaches a magnetic lock for a door that includes a lock, a cylindrical housing, rotatable cylinder mechanism, a rod, a ring, magnetic pins, and a key with four bar magnets. the invention aims to provide a safer magnetic door lock that is hard to pick and open by burglars.
Hsiang Chen (US-20050023841-A1) teaches a magnetic lock that is mountable on an electronic device, including a rotatable magnet and a stationary magnet. the invention aims to provide a notebook lock with a new aesthetic design that is easy to lock and unlock.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/
 Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675